                Case 1:18-cv-11657-ER Document 18-3 Filed 12/13/18 Page 1 of 1


          1             2             3             4                5             6               7
                                                                                                       Economic
                                                                                                       Need
Year          Grade 8       % Asian       % Black       % Hispanic       % White       % Poverty       Index
2013‐14          75,999         15.3%         28.3%            40.2%         14.5%           73.5%
2014‐15          74,793         15.3%         27.8%            40.4%         14.7%           72.2%        63.2%
2015‐16          75,405         15.5%         27.1%            40.5%         14.8%           70.7%        61.9%
2016‐17          76,283         15.8%         26.5%            40.4%         14.9%           70.2%        60.6%
2017‐18          76,816         16.1%         26.0%            40.5%         15.0%           74.0%        70.7%
